IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-15,439-17


                      EX PARTE JIMMY MARK APPLEMAN, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. F115381980 IN THE 145TH DISTRICT COURT
                         FROM NACOGDOCHES COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of attempted murder

and sentenced to thirty-five years’ imprisonment. The Twelfth Court of Appeals affirmed his

conviction. Appleman v. State, No. 12-82-0066-CR (Tex. App. — Tyler, March 8, 1984) (not

designated for publication).

        In the instant application, Applicant raises two grounds for relief based on the alleged

extension of his sentence by the denial of street time credit for a prior period of release to parole.

Additionally, Applicant raises various claims pertaining to the conditions of his current release to
                                                                                                 2

mandatory supervision. This Court has reviewed Applicant's claims pertaining to his current period

of release, and has determined that they are without merit. Therefore, they are denied. Applicant's

remaining claims are barred from review; as such, they are dismissed. Tex. Code Crim. Proc. art.

11.07 § 4.




Filed: February 14, 2017
Do not publish